
	
		II
		111th CONGRESS
		2d Session
		S. 3768
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2010
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To eliminate certain provisions relating to
		  Texas and the Education Jobs Fund. 
	
	
		1.Elimination of provisions relating to
			 TexasSection 101 of Public
			 Law 111–226 (124 Stat. 2389) is amended by striking paragraph (11).
		
